PER CURIAM.
The appellants challenge a final judgment entered after a nonjury trial determining that a transfer of an interest in real property from the appellant Raymond Ta-pia, Jr. to the appellants Angelina Tapia, his mother, and Dora Chacon, his sister, was a fraudulent transfer, and that a $250,-000 judgment obtained by the appellees against the appellant Raymond Tapia, Jr. *29constituted a lien upon this property. We affirm in all respects save one.
As the appellees concede, the appellant Raymond C. Tapia, Jr. owned only an undivided one-third interest in this property and the appellees’ judgment can constitute a lien only upon that undivided one-third interest. Accordingly, we reverse and remand for the entry of an amended final judgment providing that the $250,000 judgment in favor of the appellees shall constitute a lien upon the appellant Raymond Tapia, Jr.’s undivided one-third interest in the described real property.
Reversed with directions.
DANAHY, A.C.J., and CAMPBELL and PATTERSON, JJ., concur.